PER CURIAM.
The petitioner was convicted of burglary in the second degree in 1917; later, in 1919, he was convicted of knowingly uttering a forged bank check; and still later, in 1921, was convicted of forgery of an indorsement on a check. The only contention raised by the appellant is that these crimes do not involve moral turpitude and therefore cannot form the basis for deportation. It is clear that these offenses involve moral turpitude.
The order of the lower court denying the applicatio'n of petitioner for writ of habeas corpus is affirmed.